DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-19 are currently pending. Claims 1-3, 5-7, 9-10, 13, and 19 have been amended and claim 18 cancelled as per Applicant’s amendment filed 26 October 2020.
Allowable Subject Matter
Claims 1-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a circuitry, data processing system, and method for generating recovery data but fails to teach the combination including the limitations of:
(Claim(s) 1) “responsive to initiation of a data handling transaction, to generate recovery data indicative of an initial state of the status data and to predict a predicted revised state of the status data applicable to resolution of the data handling transaction; the control circuitry being configured to change the status data to the predicted revised state in response to initiation of the transaction and before resolution of the transaction, and in response to a request to access the status data between the change of the status data to the predicted revised state and the resolution of the transaction, to provide access to the initial state of the status data, using the recovery data”
Claims 13 and 19 have analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 2-12 and 14-19 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least pages [8, 14] of Applicant’s specification.
The prior art made of record, Tune (US 20160062893 A1) and Dooley (US 20180095893 A1), neither anticipates nor renders obvious the above recited combinations for at least the reasons specified.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 26 October 2020 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
	
	
	
	
	
 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132